Citation Nr: 0833647	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-01 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from July 1962 to April 1965 
and from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claims for service connection for residuals 
of a left knee injury and PTSD.

In May 2001, the Board issued a decision denying service 
connection for a left knee disorder and PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2002, the Court 
granted a joint motion to remand, vacated the Board's May 
2001 decision and remanded the appeal to the Board for 
readjudication consistent with the motion.  Thereafter, in 
April 2003, the Board once again denied the veteran's claims 
for service connection for a left knee disorder and PTSD.  
This decision was also vacated and remanded by the Court in a 
March 2004 Order.  Accordingly, in October 2005, the Board 
remanded the veteran's claims to the RO to afford him VA 
psychiatric and orthopedic examinations.  

Upon consideration of medical evidence obtained pursuant to 
the October 2005 Board remand, by a January 2008 rating 
decision promulgated prior to the return of this case to the 
Board, service connection for PTSD was granted and rated as 
100 percent disabling effective from August 15, 1997.  The 
veteran did not file a notice of disagreement (NOD) in 
response to contest the effective date assigned; thus, that 
decision was a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
he must separately appeal a downstream issue).  Accordingly, 
that claim has been resolved and is no longer before the 
Board.




FINDING OF FACT

The veteran's diagnosed left knee disorder first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein; arthritis was not 
manifest within one year of discharge.


CONCLUSION OF LAW

The veteran's current left knee disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of an August 2006 
letter, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the August 2006 letter 
from the RO also advised him that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A review of the record reveals the appellant was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in January 1998.  However, this was 
both a practical and legal impossibility because the VCAA was 
not enacted until later - in November 2000.  In Pelegrini II, 
the Court clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing VCAA notice in August 2006, the RO went 
back and readjudicated the claim in the January 2008 SSOC.  
Thus, after providing the required notice, the RO 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  Accordingly, 
the timing defect in the notice has been rectified and 
additional prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), is not required in 
this case.  In essence, here, there is no longer any timing 
error in VCAA notice.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records, his VA treatment records and 
examination reports, and records from the Social Security 
Administration.  The veteran has submitted detailed personal 
statements, a lay statement, and hearing testimony concerning 
the claim at issue.  He also had a VA examination with 
resulting medical nexus opinion concerning the cause of his 
left knee disorder at issue - and, more specifically, whether 
it is linked to his period of active duty service.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
Board is satisfied as to compliance with its October 2005 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Moreover, overall, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis
Preliminary Matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's March 2004 Order which vacated the 
Board's April 2003 decision which, inter alia, denied service 
connection for residuals of a left knee injury and remanded 
the case to the Board for appropriate action consistent with 
the matters raised in the Joint Motion for Remand.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

However, the Board notes that, with respect to the issue of 
entitlement to service connection for residuals of a left 
knee injury, neither the March 2004 Joint Motion for Remand 
nor the Court's subsequent Order identified any flaw in the 
April 2003 decision other than the Board's failure to provide 
the veteran a VA orthopedic examination in accordance with 
the July 2002 Order of the Court.  In compliance with the 
July 2002 and March 2004 Orders of the Court with respect to 
the veteran's left knee claim, in November 2006, he was 
afforded a VA orthopedic examination and the examiner was 
provided with a copy of the veteran's claims file.  The 
November 2006 examination report reflect review of the 
veteran's claims file, to include his medical history; thus, 
the opinion obtained pursuant to this examination is a fully 
informed one.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  The Board is 
confident that if there were other substantive errors in the 
Board's prior decision this would have been brought to the 
Board's attention by the Court for the sake of judicial 
economy.

Discussion

The veteran contends that his left knee impairment is the 
result of left knee injury sustained in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Reports of VA joints examinations performed in December 1997 
and November 2006 as well as VA treatment records reflect 
left knee findings of a three inch, well healed laceration 
along the inferior lateral aspect, clicking, pain, crepitus, 
and imaging studies showing more arthritis on the right knee 
compared to the left knee.  These examination reports also 
reflect that the veteran's left knee symptoms have been 
diagnosed as left knee chondromalacia.  The Board is 
satisfied by the evidence of current disability.  See 
Hickson, supra.

With respect to the factual component of whether a left knee 
injury was sustained in service, it is noted that, in the 
case of any veteran who engaged in combat with the enemy in 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

It is important to recognize that 38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
merely relaxes the adjudicative evidentiary requirements for 
determining what happened in service.  Accepting the 
veteran's statement regarding an injury to his left knee 
during combat does not end the inquiry; the evidence must 
also establish a current left knee disability and a nexus 
between that current back disability and the combat injury.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The Board observes that during the pendency of this claim, 
service connection for PTSD was granted.  In so doing, the RO 
determined that the veteran was exposed to combat during his 
active service in Vietnam.  Among the stressors he claimed, 
which was considered consistent with his assignment, was 
serving with the 6th Convalescence Center in Vietnam and 
seeing dead and wounded soldiers.  Therefore, credibility is 
accorded the veteran's statements that he sustained a left 
knee laceration requiring 20 stitches in service, either when 
he was traveling in a convoy from Cam Ranh Bay to Tuy Hoa in 
December 1967 when the convoy with which he was traveling was 
hit by aircraft and small arms fire or as the result of a 
fall.  See 38 U.S.C.A. § 1154(b) and Pentecost v. Principi, 
16 Vet. App. 124, 128-9 (2002).  

The Board is satisfied by the evidence of in-service 
incurrence of a left knee injury.  See Hickson, supra.  The 
questioning that remains is whether his left knee 
chondromalacia is related to his service injury.

Turning, however, to the third factual component of medical 
nexus, it is noted that, in November 2006, after a thorough 
review of the claims file, a VA physician indicated that if 
the knee was indeed injured significantly during the in-
service fall then traumatic arthritis at this time would 
present with more objective signs and more symptoms related 
to chronic wear and tear of this damaged joint.  The examiner 
further commented that imaging studies show more arthritis on 
the unaffected right knee compared to the left and no 
significant muscle atrophy or signs of an abnormal gait from 
long favoring the affected knee is present.  Accordingly, the 
examiner concluded the left knee condition which is 
chondromalacia is less likely as not a result of the claimed 
injury in 1966.  

The only evidence suggesting a correlation between the 
veteran's left knee disorder and his period of active duty 
service comes in the way of his own unsubstantiated lay 
allegations.  It is well established, however, that a layman 
without medical training, such as the veteran, is not 
competent to provide nexus evidence; instead, this requires 
medical knowledge and training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the present case, while the veteran is competent to say he 
sustained a left knee injury in service and he currently 
experiences left knee symptomatology, he does not have the 
competence to attribute his present symptoms to his in-
service injury.

With regard to the medical evidence suggestive of left knee 
arthritis, it is noted that, in the case of a veteran who 
served for 90 days or more during peacetime or wartime, 
service connection may be granted on a presumptive basis with 
evidence of manifestation of certain diseases or disorders, 
such as arthritis, to a compensable degree (10 percent or 
higher) within one year after discharge from active service, 
even without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In the present case, inasmuch as the 
initial finding of arthritis was not until many years after 
his separation from service in June 1968, service connection 
for arthritis on a presumptive basis under 38 C.F.R. 
§ 3.309(a) is not warranted because arthritis was not 
manifest within one year of his service discharge.

Accordingly, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of a left knee injury.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


